                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                      MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/                ORDER GRANTING MOTION TO
                                   9
                                                                                              REMAND
                                  10    This Order Relates To:
                                        MDL Dkt. No. 3800
                                  11

                                  12    Ballariano, No. 3:17-cv-5153-CRB
Northern District of California




                                        _____________________________________/
 United States District Court




                                  13

                                  14          For a case to be removed on diversity jurisdiction grounds, there must be complete

                                  15   diversity of citizenship when the case is filed and when the case is removed. See Grancare, LLC

                                  16   v. Mills ex rel. Thrower, 889 F.3d 543, 548 (9th Cir. 2018) (explaining the complete-diversity

                                  17   requirement); Strotek Corp. v. Air Transp. Ass’n. of Am., 300 F.3d 1129, 1131-32 (9th Cir. 2002)

                                  18   (explaining when diversity jurisdiction must exist).

                                  19          In a pending motion to remand, plaintiffs in Ballariano assert that complete diversity was

                                  20   lacking when defendant Volkswagen Group of America, Inc. (“VWGoA”) removed their case.

                                  21   VWGoA removed Ballariano on August 16, 2017. At that time, one of the plaintiffs, Jo-Anne

                                  22   Beveridge, states that she was living in, and was a citizen of, Virginia, which is a state where

                                  23   VWGoA was also a citizen at the time of removal. She states that she had lived in and had been a

                                  24   citizen of Virginia since September 1, 2016. (See Beveridge Decl. ¶¶ 2-5, MDL Dkt. No. 3800-2.)

                                  25          VWGoA contends that “[w]hether Beveridge has moved [from Texas to Virginia] is

                                  26   immaterial, as there was complete diversity among the parties at the time of VWGoA’s removal of

                                  27   the Ballariano action.” (Opp’n, MDL Dkt. No. 4237 at 8 n.8.) To the contrary, Ms. Beveridge’s

                                  28   declaration supports that there was not complete diversity at the time of removal. Her declaration
                                   1   supports that she had been living in, and had been a citizen of, Virginia for almost a year prior to

                                   2   removal.

                                   3          VWGoA notes that Ms. Beveridge was identified as a resident of Texas in both the original

                                   4   complaint, which was filed on October 12, 2015, and in the operative complaint, which was filed

                                   5   on August 14, 2017, two days before removal. (See Ballariano, No. 3:17-cv-5153, Dkt. No. 1-7,

                                   6   Original Compl. ¶ 6; id., Dkt. No. 1-17, Second Amended Compl. ¶ 10.) VWGoA contends that

                                   7   these allegations support that Ms. Beveridge was a citizen of Texas when the case began and at the

                                   8   time of removal.

                                   9          There is a discrepancy between the operative complaint and Ms. Beveridge’s declaration.

                                  10   The operative complaint alleges that as of August 14, 2017, Ms. Beveridge was a resident of

                                  11   Texas. In contrast, her declaration states that as of September 1, 2016, and continuing through the

                                  12   date that she signed her declaration, September 11, 2017, she was a resident and citizen of
Northern District of California
 United States District Court




                                  13   Virginia. Plaintiffs have addressed the discrepancy in their motion, however, explaining that Ms.

                                  14   Beveridge “was inadvertently and mistakenly identified as a citizen of Texas in the [operative

                                  15   complaint],” and stating that her declaration “corrects this mistake.” (Mot., MDL Dkt. No. 3800-1

                                  16   at 17.) VWGoA, in its opposition, did not take issue with this explanation or otherwise request

                                  17   jurisdictional discovery.

                                  18          With respect to Ms. Beveridge’s citizenship, her declaration is more probative than the

                                  19   operative complaint. Her declaration supports that at the time of removal she was a citizen of the

                                  20   same state as defendant VWGoA. At the time of removal, then, “each plaintiff [was not] of a

                                  21   different citizenship from each defendant.” Grancare, 889 F.3d at 548. Complete diversity is

                                  22   therefore lacking, which means that this Court lacks diversity jurisdiction over the case.

                                  23          VWGoA alternatively argues that remand should be denied because there is federal-

                                  24   question jurisdiction. See 28 U.S.C. § 1331. VWGoA removed Ballariano based only on

                                  25   diversity jurisdiction. Because diversity jurisdiction is lacking, the case was not properly

                                  26   removed, and the Court cannot now consider a ground for removal that VWGoA did not identify

                                  27   in its notice of removal. See ARCO Envtl. Remediation, LLC v. Dep’t of Health & Envtl. Quality

                                  28   of Mont., 213 F.3d 1108, 1116-17 (9th Cir. 2000) (holding that if the defendant’s notice of
                                                                                         2
                                   1   removal does not identify a valid ground for removal, then the defendant cannot assert a different

                                   2   ground for removal in opposition to a motion to remand).

                                   3          The motion to remand is GRANTED.1

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 28, 2019

                                   6
                                                                                                    CHARLES R. BREYER
                                   7                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     Because the Court has concluded that it does not have subject-matter jurisdiction over
                                       Ballariano, it need not consider a separate argument raised by Plaintiffs: that their case should be
                                  28   remanded because VWGoA removed the case based on diversity jurisdiction outside of the one-
                                       year window for removal set forth in 28 U.S.C. § 1446(c)(1).
                                                                                        3
